 1 MICHAEL      N. FEUER, City Attorney - SBN 111529
   KATHLEEN A. KENEALY, Chief Deputy City Attorney – SBN 212289
 2 SCOTT    MARCUS, Senior Assistant City Attorney - SBN 184980
   CORY M. BRENTE, Senior Assistant City Attorney – SBN 115453
 3 COLLEEN      R. SMITH, Deputy City Attorney – SBN 209719
   200 North Main Street, 6th Floor, City Hall East
 4 Los Angeles, CA 90012
   Phone No.: (213) 978-7027
 5 Fax No.: (213) 978-8785
   Email: colleen.smith@lacity.org
 6
   Attorneys for Defendant CITY OF LOS ANGELES
 7
 8                      UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     NICOLE JUAREZ ZELAYA, Individually          CASE NO.: CV20-08382-ODW (MAAx)
11   and as Successor-In-Interest to Decedent,   Hon. Otis D. Wright, Crtm. 5D 5th Flr.
     JACOBO JUAREZ CEDILLO,                      Hon. Mag. Maria A. Audero, Crtm. 690, 6th Flr.
12
                  Plaintiffs,
13   v.                                          STIPULATED PROTECTIVE
14                                               ORDER AND ORDER
     CITY OF LOS ANGELES; and DOES
15   1 THROUGH 10, inclusive,
16                 Defendants.
17
18
19
20 1.      PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential,
22 proprietary, or private information for which special protection from public disclosure
23 and from use for any purpose other than prosecuting this litigation may be warranted.
24 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
25 Stipulated Protective Order. The parties acknowledge that this Stipulated Protective
26 Order does not confer blanket protections on all disclosures or responses to discovery
27 and that the protection it affords from public disclosure and use extends only to the
28 limited information or items that are entitled to confidential treatment under the


                                                 1
 1 applicable legal principles. The parties further acknowledge, as set forth in Section
 2 13.3 below, that this Stipulated Protective Order does not entitle them to file
 3 confidential information under seal; Local Rule 79-5 sets forth the procedures that must
 4 be followed and the standards that will be applied when a party seeks permission from
 5 the Court to file material under seal. Discovery in this action is likely to involve
 6 production of confidential, proprietary, or private information for which special
 7 protection from public disclosure and from use for any purpose other than prosecuting
 8 this litigation may be warranted.
 9
10 2.      GOOD CAUSE STATEMENT
11         This action involves the City of Los Angeles and members of the Los Angeles
12 Police Department. Plaintiff is seeking materials and information that Defendants the
13 City of Los Angeles et al. (“City”) maintains as confidential, such as personnel files of
14 the police officers involved in this incident, Internal Affairs materials and information,
15 video recordings, audio recordings, photographs, Force Investigation Division
16 materials and information and other administrative materials and information currently
17 in the possession of the City and which the City believes need special protection from
18 public disclosure and from use for any purpose other than prosecuting this litigation.
19 Plaintiff is also seeking official information contained in the personnel files of the police
20 officers involved in the subject incident, which the City maintains as strictly
21 confidential and which the City believes need special protection from public disclosure
22 and from use for any purpose other than prosecuting this litigation.
23         The City asserts that the confidentiality of the materials and information sought
24 by Plaintiff is recognized by California and federal law, as evidenced inter alia by
25 California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
26 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
27 released the materials and information referenced above except under protective order
28 or pursuant to a court order, if at all. These materials and information are of the type


                                                 2
 1 that has been used to initiate disciplinary action against Los Angeles Police Department
 2 (“LAPD”) officers, and has been used as evidence in disciplinary proceedings, where
 3 the officers’ conduct was considered to be contrary to LAPD policy.
 4          The City contends that absent a protective order delineating the responsibilities
 5 of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
 6 and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
 7 paralegals and expert witnesses involved in this case, as well as the corollary risk of
 8 embarrassment, harassment and professional and legal harm on the part of the LAPD
 9 officers referenced in the materials and information.
10          The City also contends that the unfettered disclosure of the materials and
11 information, absent a protective order, would allow the media to share this information
12 with potential jurors in the area, impacting the rights of the City herein to receive a fair
13 trial.
14          Accordingly, to expedite the flow of information, to facilitate the prompt
15 resolution of disputes over confidentiality of discovery materials, to adequately protect
16 information the parties are entitled to keep confidential, to ensure that the parties are
17 permitted reasonable necessary uses of such material in preparation for and in the
18 conduct of trial, to address their handling at the end of the litigation, and serve the ends
19 of justice, a protective order for such information is justified in this matter. It is the
20 intent of the parties that information will not be designated as confidential for tactical
21 reasons and that nothing be so designated without a good faith belief that it has been
22 maintained in a confidential, non-public manner, and there is good cause why it should
23 not be part of the public record of this case.
24          Plaintiff does not agree with and does not stipulate to the City’s contentions
25 stated herein, and nothing in this Stipulation or its associated Order shall resolve the
26 parties’ disagreement, or bind them, concerning the legal statements and claimed
27 privileges set forth above. However, Plaintiff agrees that there is Good Cause for a
28


                                                 3
 1 Protective Order so as to preserve the respective interests of the parties while
 2 streamlining the process of resolving any disagreements.
 3         The parties jointly contend that there is typically a particularized need for
 4 protection as to any medical or psychotherapeutic records and autopsy photographs,
 5 because of the privacy interests at stake therein. Because of these sensitive interests, a
 6 Court Order should address these documents rather than a private agreement between
 7 the parties.
 8         The parties therefore stipulate that there is Good Cause for, and hereby jointly
 9 request that the honorable Court issue a Protective Order regarding confidential
10 documents consistent with the terms and provisions of this Stipulation. However, the
11 entry of a Protective Order by the Court pursuant to this Stipulation shall not be
12 construed as any ruling by the Court on the aforementioned legal statements or privilege
13 claims in this section, no shall this section be construed as part of any such Court Order.
14
15 3.      DEFINITIONS
16         3.1    Action: Nicole Juarez Zelaya v. City of Los Angeles, et al. CV20-08382-
17 ODW (MAAx).
18         3.2    Challenging Party: A Party or Nonparty that challenges the designation
19 of information or items under this Stipulated Protective Order.
20         3.3    “CONFIDENTIAL” Information or Items: Information (regardless of
21 how it is generated, stored or maintained) or tangible things that qualify for protection
22 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
23 Statement.     This also includes (1) any information copied or extracted from the
24 Confidential information; (2) all copies, excerpts, summaries, abstracts or compilations
25 of Confidential information; and (3) any testimony, conversations, or presentations that
26 might reveal Confidential information.
27 / / /
28 / / /


                                                4
 1         3.4   Counsel: Outside Counsel of Record and In-House Counsel (as well as
 2 their support staff).
 3         3.5   Designating Party: A Party or Nonparty that designates information or
 4 items that it produces in disclosures or in responses to discovery as
 5 “CONFIDENTIAL.”
 6         3.6   Disclosure or Discovery Material: All items or information, regardless
 7 of the medium or manner in which it is generated, stored, or maintained (including,
 8 among other things, testimony, transcripts, and tangible things), that are produced or
 9 generated in disclosures or responses to discovery in this matter.
10         3.7   Expert: A person with specialized knowledge or experience in a matter
11 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
12 expert witness or as a consultant in this Action.
13         3.8   Final Disposition: when this Action has been fully and completely
14 terminated by way of settlement, dismissal, trial, appeal and/or remand to state court.
15         3.9   In-House Counsel: Attorneys who are employees of a party to this
16 Action. In-House Counsel does not include Outside Counsel of Record or any other
17 outside counsel.
18         3.10 Nonparty: Any natural person, partnership, corporation, association or
19 other legal entity not named as a Party to this action.
20         3.11 Outside Counsel of Record: Attorneys who are not employees of a party
21 to this Action but are retained to represent or advise a party to this Action and have
22 appeared in this Action on behalf of that party or are affiliated with a law firm that has
23 appeared on behalf of that party, and includes support staff.
24         3.12 Party: Any party to this Action, including all of its officers, directors,
25 boards, departments, divisions, employees, consultants, retained experts, In-House
26 Counsel, and Outside Counsel of Record (and their support staffs).
27         3.13 Producing Party: A Party or Nonparty that produces Disclosure or
28 Discovery Material in this Action.


                                                5
 1         3.14 Professional Vendors: Persons or entities that provide litigation support
 2 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 4 their employees and subcontractors.
 5         3.15 Protected Material: Any Disclosure or Discovery Material that is
 6 designated as “CONFIDENTIAL.”
 7         3.16 Receiving Party: A Party that receives Disclosure or Discovery Material
 8 from a Producing Party.
 9
10 4.      SCOPE
11         The protections conferred by this Stipulated Protective Order cover not only
12 Protected Material(as defined above), but also (1) any information copied or extracted
13 from Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations
14 of Protected Material; and (3) any testimony, conversations, or presentations by Parties
15 or their Counsel that might reveal Protected Material.
16         Any use of Protected Material at trial shall be governed by the orders of the trial
17 judge. This Stipulated Protective Order does not govern the use of Protected Material
18 at trial.
19
20 5.      DURATION
21         Once a case proceeds to trial, information that was designated as
22 CONFIDENTIAL or maintained pursuant to this Stipulated Protective Order and that
23 is introduced or admitted as an exhibit at trial becomes public and will be presumptively
24 available to all members of the public, including the press, unless compelling reasons
25 supported by specific factual findings to proceed otherwise are made to the trial judge
26 in advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
27 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents
28 produced in discovery from “compelling reasons” standard when merits-related


                                                6
 1 documents are part of court record). Accordingly, the terms of this protective order do
 2 not extend beyond the commencement of the trial as to the CONFIDENTIAL
 3 information and materials introduced or admitted as an exhibit at trial.
 4
 5 6.      DESIGNATING PROTECTED MATERIAL
 6         6.1     Exercise of Restraint and Care in Designating Material for Protection.
 7         Each Party or Nonparty that designates information or items for protection under
 8 this Stipulated Protective Order must take care to limit any such designation to specific
 9 material that qualifies under the appropriate standards. The Designating Party must
10 designate for protection only those parts of material, documents, items or oral or written
11 communications that qualify so that other portions of the material, documents, items or
12 communications for which protection is not warranted are not swept unjustifiably
13 within the ambit of this Stipulated Protective Order.
14         Mass, indiscriminate or routinized designations are prohibited. Designations that
15 are shown to be clearly unjustified or that have been made for an improper purpose
16 (e.g., to unnecessarily encumber the case development process or to impose
17 unnecessary expenses and burdens on other parties) may expose the Designating Party
18 to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20 designated for protection do not qualify for protection, that Designating Party must
21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         6.2     Manner and Timing of Designations. Except as otherwise provided in
23 this Stipulated Protective Order(see, e.g., second paragraph of section 6.2(a) below), or
24 as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
25 protection under this Stipulated Protective Order must be clearly so designated before
26 the material is disclosed or produced.
27         Designation in conformity with this Stipulated Protective Order requires:
28 / / /


                                                7
 1        (a) for information in documentary form (e.g., paper or electronic documents,
 2 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 3 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
 4 similar effect, and that includes the case name and case number (hereinafter
 5 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 6 portion of the material on a page qualifies for protection, the Producing Party also must
 7 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 8 margins).
 9        A Party or Nonparty that makes original documents available for inspection need
10 not designate them for protection until after the inspecting Party has indicated which
11 documents it would like copied and produced. During the inspection and before the
12 designation, all of the material made available for inspection shall be deemed
13 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
14 copied and produced, the Producing Party must determine which documents, or
15 portions thereof, qualify for protection under this Stipulated Protective Order. Then,
16 before producing the specified documents, the Producing Party must affix the
17 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
18 portion of the material on a page qualifies for protection, the Producing Party also must
19 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
20 margins).
21
22        (b) for testimony given in depositions that the Designating Party identifies the
23 Disclosure or Discovery Material on the record, before the close of the deposition all
24 protected testimony.
25        (c) for information produced in some form other than documentary and for any
26 other tangible items, that the Producing Party affix in a prominent place on the exterior
27 of the container or containers in which the information is stored the legend
28 “CONFIDENTIAL.” If only a portion or portions of the information warrants


                                                8
 1 protection, the Producing Party, to the extent practicable, shall identify the protected
 2 portion(s).
 3         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4 failure to designate qualified information or items does not, standing alone, waive the
 5 Designating Party’s right to secure protection under this Stipulated Protective Order for
 6 such material. Upon timely correction of a designation, the Receiving Party must make
 7 reasonable efforts to assure that the material is treated in accordance with the provisions
 8 of this Stipulated Protective Order.
 9
10 7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         7.1    Timing of Challenges.        Any Party or Nonparty may challenge a
12 designation of confidentiality at any time that is consistent with the Court’s Scheduling
13 Order.
14         7.2    Meet and Confer.        The Challenging Party shall initiate the dispute
15 resolution process under Local Rule 37.1 et seq., and with Section 4 of Judge Audero’s
16 Procedures (“Mandatory Telephonic Conference for Discovery Disputes”). 1
17         7.3    Burden of Persuasion. The burden of persuasion in any such challenge
18 proceeding shall be on the Designating Party. Frivolous challenges, and those made for
19 an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
20 other parties) may expose the Challenging Party to sanctions. Unless the Designating
21 Party has waived or withdrawn the confidentiality designation, all parties shall continue
22 to afford the material in question the level of protection to which it is entitled under the
23 Producing Party’s designation until the Court rules on the challenge.
24 / / /
25 / / /
26 / / /
27
     1
28    Judge Audero’s Procedures are available at
     https://www.cacd.uscourts.gov/honorable-maria-audero.

                                                 9
 1 8.     ACCESS TO AND USE OF PROTECTED MATERIAL
 2        8.1   Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Nonparty in connection with this Action
 4 only for prosecuting, defending or attempting to settle this Action. Such Protected
 5 Material may be disclosed only to the categories of persons and under the conditions
 6 described in this Stipulated Protective Order.       When the Action reaches a final
 7 disposition, a Receiving Party must comply with the provisions of section 14 below
 8 (FINAL DISPOSITION).
 9        Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Stipulated Protective Order.
12        8.2   Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
15 only to:
16        (a) The Receiving Party’s Counsel of Record in this Action, as well as employees
17 of said Counsel of Record to whom it is reasonably necessary to disclose the
18 information for this Action;
19        (b) The officers, directors, and employees (including In-House Counsel) of the
20 Receiving Party to whom disclosure is reasonably necessary for this Action;
21        (c) Experts of the Receiving Party to whom disclosure is reasonably necessary
22 for this Action and who have signed the “Acknowledgment and Agreement to Be
23 Bound” (Exhibit A);
24        (d) The Court and its personnel;
25        (e) Court reporters and their staff;
26        (f) Professional jury or trial consultants, mock jurors, and Professional Vendors
27 to whom disclosure is reasonably necessary for this Action and who have signed the
28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);


                                                 10
 1        (g) The author or recipient of a document containing the information or a
 2 custodian or other person who otherwise possessed or knew the information;
 3        (h) During their depositions, witnesses, and attorneys for witnesses, in the Action
 4 to whom disclosure is reasonably necessary provided: (i) the deposing party requests
 5 that the witness sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6 and (ii) the witness will not be permitted to keep any confidential information unless
 7 they sign the “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed
 8 by the Designating Party or ordered by the Court. Pages of transcribed deposition
 9 testimony or exhibits to depositions that reveal Protected Material may be separately
10 bound by the court reporter and may not be disclosed to anyone except as permitted
11 under this Stipulated Protective Order; and
12        (i) Any mediator or settlement officer, and their supporting personnel, mutually
13 agreed upon by any of the parties engaged in settlement discussions and who have
14 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
15
16 9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
17        IN OTHER LITIGATION
18        If a Party is served with a subpoena or a court order issued in other litigation that
19 compels disclosure of any information or items designated in this Action as
20 “CONFIDENTIAL,” that Party must:
21        (a) Promptly notify in writing the Designating Party. Such notification shall
22        include a copy of the subpoena or court order;
23        (b) Promptly notify in writing the party who caused the subpoena or order to
24        issue in the other litigation that some or all of the material covered by the
25        subpoena or order is subject to this Stipulated Protective Order. Such notification
26        shall include a copy of this Stipulated Protective Order; and
27        (c) Cooperate with respect to all reasonable procedures sought to be pursued by
28        the Designating Party whose Protected Material may be affected.


                                               11
 1         The Party served with the subpoena or court order shall not produce any
 2 information designated in this action as “CONFIDENTIAL”, unless the Party has
 3 obtained the Designating Party’s permission or an order from the court from which the
 4 subpoena or order issued.         Nothing in these provisions should be construed as
 5 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 6 directive from another court.
 7
 8 10.     A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
 9         PRODUCED IN THIS LITIGATION
10         10.1 Application. The terms of this Stipulated Protective Order are applicable
11 to information produced by a NonParty in this Action and designated as
12 “CONFIDENTIAL.” Such information produced by Nonparties in connection with this
13 litigation is protected by the remedies and relief provided by this Stipulated Protective
14 Order. Nothing in these provisions should be construed as prohibiting a Nonparty from
15 seeking additional protections.
16         10.2 Notification. In the event that a Party is required, by a valid discovery
17 request, to produce a Nonparty’s confidential information in its possession, and the
18 Party is subject to an agreement with the Nonparty not to produce the Nonparty’s
19 confidential information, then the Party shall:
20               (a) Promptly notify in writing the Requesting Party and the Nonparty that
21         some or all of the information requested is subject to a confidentiality agreement
22         with a Nonparty;
23               (b)   Promptly provide the Nonparty with a copy of the Stipulated
24         Protective Order in this Action, the relevant discovery request(s), and a
25         reasonably specific description of the information requested; and
26               (c)   Make the information requested available for inspection by the
27         Nonparty, if requested.
28 / / /


                                               12
 1         10.3 Condititions of Production. If the Nonparty fails to seek a protective order
 2 from this Court within fourteen (14) days of receiving the notice and accompanying
 3 information, the Receiving Party may produce the Nonparty’s confidential information
 4 responsive to the discovery request. If the Nonparty timely seeks a protective order,
 5 the Receiving Party shall not produce any information in its possession or control that
 6 is subject to the confidentiality agreement with the Nonparty before a determination by
 7 the Court. Absent a court order to the contrary, the Nonparty shall bear the burden and
 8 expense of seeking protection in this court of its Protected Material.
 9
10 11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12 Protected Material to any person or in any circumstance not authorized under this
13 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
14 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
15 all unauthorized copies of the Protected Material, (c) inform the person or persons to
16 whom unauthorized disclosures were made of all the terms of this Stipulated Protective
17 Order, and (d) request such person or persons to execute the “Acknowledgment and
18 Agreement to Be Bound” (Exhibit A).
19
20 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other protection,
24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26 may be established in an e-discovery order that provides for production without prior
27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28 parties reach an agreement on the effect of disclosure of a communication or


                                                13
 1 information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the Stipulated Protective Order submitted to
 3 the Court.
 4
 5 13.     MISCELLANEOUS
 6         13.1 Right to Further Relief. Nothing in this Stipulated Protective Order
 7 abridges the right of any person to seek its modification by the Court in the future.
 8
 9         13.2 Right to Assert Other Objections. By stipulating to the entry of this
10 Stipulated Protective Order, no Party waives any right it otherwise would have to object
11 to disclosing or producing any information or item on any ground not addressed in this
12 Stipulated Protective Order. Similarly, no Party waives any right to object on any
13 ground to use in evidence of any of the material covered by this Stipulated Protective
14 Order.
15         13.3 Filing Protected Material. A Party that seeks to file under seal any
16 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
17 only be filed under seal pursuant to a court order authorizing the sealing of the specific
18 Protected Material at issue. If a Party’s request to file Protected Material under seal is
19 denied by the court, then the Receiving Party may file the information in the public
20 record unless otherwise instructed by the Court.
21
22 14.     FINAL DISPOSITION
23         After the FINAL DISPOSITION of this Action, as defined in paragraph 3.8,
24 within sixty (60) days of a written request by the Designating Party, each Receiving
25 Party must return all Protected Material to the Producing Party. As used in this
26 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27 summaries, and any other format reproducing or capturing any of the Protected
28 Material. The Receiving Party must submit a written certification to the Producing


                                               14
 1 Party (and, if not the same person or entity, to the Designating Party) by the 60-day
 2 deadline that (1) identifies (by category, where appropriate) all the Protected Material
 3 that was returned and (2) affirms that the Receiving Party has not retained any copies,
 4 abstracts, compilations, summaries or any other format reproducing or capturing any of
 5 the Protected Material. Notwithstanding this provision, Counsel is entitled to retain an
 6 archival copy of all pleadings; motion papers; trial, deposition, and hearing transcripts;
 7 legal memoranda; correspondence; deposition and trial exhibits; expert reports;
 8 attorney work product; and consultant and expert work product, even if such materials
 9 contain Protected Material.      Any such archival copies that contain or constitute
10 Protected Material remain subject to this Stipulated Protective Order as set forth in
11 Section 5.
12
13 15.     VIOLATION
14         Any violation of this Stipulated Protective Order may be punished by appropriate
15 / / /
16 / / /
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /


                                               15
 1 measures including, without limitation, contempt proceedings and/or monetary
 2 sanctions.
 3
 4       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 5
 6 Dated: June 25, 2021        CARRILLO LAW FIRM LLP
 7
 8                             By:   /s/ Michael S. Carrillo
                                  MICHAEL S. CARRILLO, ESQ.
 9
                                  Attorneys for Plaintiffs, NICOLE JUAREZ
10                                ZELAYA, et al.
11
12 Dated: June 25, 2021        MICHAEL N. FEUER, City Attorney
                               KATHLEEN A. KENEALY, Chief Dep. City Atty.
13                             SCOTT MARCUS, Senior Assistant City Attorney
                               CORY M. BRENTE, Senior Assistant City Attorney
14
15                             By:      /s/ Colleen R. Smith
                                 COLLEEN R. SMITH, Deputy City Attorney
16                               Attorneys for Defendant CITY OF LOS
17                               ANGELES
18
19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21 Dated: 06/30/2021
22                                   HONORABLE MARIA A. AUDERO
                                     UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                        16
 1                                    ATTACHMENT “A”
 2              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3
 4         I,                                [full name], of
 5                       [address], declare under penalty of perjury that I have read in its
 6 entirety and understand the Stipulated Protective Order that was issued by the United
 7 States District Court for the Central District of California on                    [date] in
 8 the case of Nicole Juarez Zelaya, et al. v. City of Los Angeles, et al , United States
 9 District Court for the Central District of California, Central Division, Case No. CV20-
10 08382 ODW (MAAx). I agree to comply with and to be bound by all the terms of this
11 Stipulated Protective Order, and I understand and acknowledge that failure to so comply
12 could expose me to sanctions and punishment in the nature of contempt. I solemnly
13 promise that I will not disclose in any manner any information or item that is subject to
14 this Stipulated Protective Order to any person or entity except in strict compliance with
15 the provisions of this Stipulated Protective Order.
16         I further agree to submit to the jurisdiction of the United States District Court for
17 the Central District of California for the purpose of enforcing the terms of this Stipulated
18 Protective Order, even if such enforcement proceedings occur after termination of this
19 action. I hereby appoint                                [full name] of
20                                    [address and telephone number] as my California
21 agent for service of process in connection with this action or any proceedings related to
22 enforcement of this Stipulated Protective Order.
23
24 Signature:
25 Printed Name:
26 Date:
27 City and State Where Sworn and Signed:
28
